DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diekhoff et al. (US 5718352) (hereinafter Diekhoff) in view of Gilliam (US 10220983).
Regarding Claim 6

	Diekhoff teaches a metal bottle (below – Fig. 28, for example) defining an opening and a rolled curl (Fig. 13, 51) around the opening, wherein the rolled curl is capable of receiving a crown closing cap and has a leading edge (shown below – expanded view of Fig. 13) tucked inside of the rolled curl that is in a substantially vertical position, wherein an outside surface of the leading edge engages an outer surface of the metal bottle (shown below in the expanded view of Fig. 13) and wherein the rolled curl defines an outer edge (shown below) having a substantially flat surface, as can be seen in Fig. 13 below (Col. 7, Ln. 49-64).  

    PNG
    media_image1.png
    830
    413
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    343
    668
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Leading edge)][AltContent: textbox (Outer edge)][AltContent: arrow]
    PNG
    media_image3.png
    532
    349
    media_image3.png
    Greyscale
 

Diekhoff does not specifically teach the rolled curl receives a crown closing cap; or an angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle is about 10 degrees and wherein a portion of the rolled curl defines a curve having a radius of 1.4 mm.
Looking at Fig. 13 above, Diekhoff further appears to show, but does not explicitly teach, an angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle of about 10 degrees. Specifically, Diekhoff appears to clearly show the flat surface extending at an angle greater than 0 degrees and less than 45 degrees relative to a longitudinal centerline of the bottle, i.e. a finite number of identified, predictable potential angles. While the drawings may not be relied on to teach specific dimensions because they are not stated to be drawn to scale, relative proportions are still shown which are not to be ignored. As such, it would have appeared obvious to one of ordinary skill in the art at the time of filing that having an angle of about 10 degrees would be “obvious to try” based on the rolled curl and angle that Diekhoff shows in Fig. 13 above. See MPEP 2143(I)(E). Further, Applicant has not disclosed that the angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle ranging of about 10 degrees provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the angle between a line lying in a plane of the substantially flat surface and a longitudinal centerline of the metal bottle ranging being about 10 degrees does not provide patentable distinction over the prior art of record. 
Further, absent a showing of criticality with respect to the radius of curvature of a portion of the rolled curl, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the radius of curvature of a portion of the rolled curl through routine experimentation in order to achieve a rolled curl which is shaped such that it provides a sealing surface that strengthens the opening of the bottle.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) or MPEP § 2144.05.
	Gilliam teaches a metal bottle (below – Fig. 7 and 8) defining an opening and a rolled curl (34) around the opening, wherein the rolled curl receives a crown closing cap (38).

    PNG
    media_image4.png
    343
    339
    media_image4.png
    Greyscale
			 
    PNG
    media_image5.png
    320
    422
    media_image5.png
    Greyscale

Diekhoff and Gilliam are analogous inventions in the field of metal bottles having openings with rolled curls around the opening and closures covering the opening.  It would have been obvious to one skilled in the art at the time of filing to modify the closure of Diekhoff with the teachings of the crown of Gilliam, as the two are functional equivalents, to achieve the predictable result of closing a metal bottle having a rolled curl around the opening. See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Diekhoff does not teach a crown cap. The Examiner notes that Diekhoff does not teach a crown cap, however, Gilliam (the secondary reference) teaches that crown caps are known to be able to be used on threaded containers. As such it would have appeared obvious to one of ordinary skill in the art at the time of filing to modify the closure of Diekhoff with the teachings of the crown of Gilliam, as the two are functional equivalents, to achieve the predictable result of closing a metal bottle having a rolled curl around the opening. See MPEP 2143(I)(B).
Applicant further argues that Diekhoff does not teach the leading edge is tucked inside of the rolled curl. The Examiner respectfully disagrees. As can be seen in Fig. 13 of Diekhoff, the rolled curl has a lowermost point, and then the leading edge of the rolled curl extends vertically from that lowermost point. As such, the Examiner believes it can clearly be seen in the figures that the leading edge of the rolled curl is tucked inside of the rolled curl and is in a substantially vertical position.
Applicant argues their specification describes an advantage for having the 10 degree angle limitation. However, the specification simply states that a 10 degree angle is preferable. The specification does not give any criticality. What is the purpose of 10 degrees? What would happen at 6 degrees or 20 degrees, for example?
Further, Applicant’s arguments fail to show any criticality for the portion of the rolled curl defining a curve having a radius of 1.4mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733